Citation Nr: 1215794	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  10-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to VA death pension benefits as the helpless child of a veteran


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

Appellant is the helpless child of a veteran (the Veteran), who had active service from June 1967 to February 1969.  The Veteran died in March 1995.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the VA Pension Management Center in Milwaukee, Wisconsin.  

In October 2011, the appellant presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge, who was seated at the VA RO in Indianapolis, Indiana.  A transcript of the hearing is associated with the claims file.  The record was held open an additional 30 days following the hearing so that the appellant could submit additional evidence regarding his medical expenses.  To date, no additional evidence has been received.  

The appeal is REMANDED to the agency of original jurisdiction via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

This case must be remanded so that VA can meet its duty to provide the appellant with notice required by law.  VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The VA Pension Management Center received the appellant's claim of entitlement to nonservice-connected disability pension benefits in September 2009.  Following receipt of the claim, the first document of record sent to the appellant was a letter dated in January 2010, notifying him that the claim had been denied.  Following the appellant's Notice of Disagreement, the Pension Management Center sent him a letter informing him of options for possible resolution of his appeal.  Neither the letter nor the enclosures provided notice consistent with the statutory and regulatory requirements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  In October 2010, the appellant was sent a Statement of the Case, which included the text of various regulations, including a regulation defining VA's notice and assistance duties.  There are no separate notice letters and there was no readjudication of his claim other than the Statement of the Case.  The notice included in the decision letter and Statement of the Case does not meet the requirements set out by law.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006) (holding that documents such as a notice of decision and statement of the case do not satisfy the notice requirements).  

In cases where there was no pre-initial adjudication notice, such timing error can be cured by certain actions on the part of VA.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (finding that the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Here, VA has not provided the appellant with a fully compliant notice and subsequently readjudicated the claim.  

The Board also notes that the appellant provided testimony as to expenses he incurs on a regular basis, some of which may be excludable from the income used to determine pension eligibility.  It does not appear that the appellant has completed an Eligibility Verification Report (EVR) in conjunction with his claim, and the information contained on such a report may aid in substantiating his claim.  

In addition, the Board notes that the appellant is unrepresented in his appeal.  The Board acknowledges that the appellant has been notified of his right to be represented; however, in testimony received from the appellant at the Board hearing, the appellant informed the Board that his disabilities make it difficult for him to read and understand information in written form.  As the appellant's disabilities may affect his ability to pursue his claim, the appellant should be afforded another opportunity to appoint a representative in his appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant additional notice regarding his right to appoint a representative in his appeal.  

2.  Provide the appellant appropriate VCAA notice.  

3.  Provide the appellant with an Eligibility Verification Report and instruct him on the types of expenses that are pertinent to determining pension eligibility.  

4.  Readjudicate the remanded claim.  If the benefit sought on appeal is not granted, the appellant and his representative (if appointed) should be provided a Supplemental Statement of the Case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


